Title: To Thomas Jefferson from John McDonald, 16 July 1801
From: McDonald, John
To: Jefferson, Thomas


               
                  Sir
                  Columbian Inn Georgetown July 16th 1801
               
               I have arrived here some days since, with a circulating library (a catalogue of which will be presented to you) which I intented to reestablish in the city of washington and make it my place of residence—I am pleased with its situation, it is truly beautiful but I am doubtful of meeting with encouragements at present sufficient to support me in attending, conducting and making the addition requisite for such as ought to be established in the metropoles—
               Therefore permit me to solicit your Interest for me, for a place under your immediate direction or otherwise, Altho it may be of no very considerable value, but it would accommodate me extremely in my present situation, there would at least be something certain having but the library certain besides—after fruitlessly spending seventeen years in the state of Pennsylvania in the pursuit of something certain which I hope I have now some prospect of obtaining through your interest—
               If I am as fortunate so as this may meet your approbation I hope to have it in my power to obtain such recommendation as you will approve of—
               Often have I wished that I had in my power to wait on the president of the united states so as to have it to say in a futter day that I ones had the Honour of an interview with the chief Magisttrate of the Government of my choise, Although I am a native of scotland—
               Permit me here to acknowledge the Kindness you was pleased to have done in retaining and paying the money to my order for the Harpsicord you bought while at Philadelphia—If it was not for you Sir the money would have been interely lost to me—
               I pray that you long may live in health and strength, and the ruler of the universe may enable you to Preside as President of the united states for many years yet to come, which is the sincere wish of—
               Your obetiant Humble Servt—
               
                  
                     John Mcdonald
                  
               
            